In the United States Court of Federal Claims
                                          No. 13-291 C
                                       Filed: April 8, 2016

*************************************
                                    *
JAY HYMAS,                          *
d/b/a DOSMEN FARMS,                 *
                                    *
       Plaintiff,                   *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
       Defendant.                   *
                                    *
*************************************

                                            ORDER

        Pursuant to the April 6, 2016 mandate of the United States Court of Appeals for the Federal
Circuit, the permanent injunction is dissolved, this case is transferred to the United States Court
District Court for the Eastern District of Washington, as requested by Plaintiffs’ April 7, 2016
Motion to Transfer, ECF No. 54, pursuant to 28 U.S.C. § 1631, a “disposition consistent with the
[mandate].” See Hymas v. United States, 810 F.3d 1312, 1330 (Fed. Cir. 2016); see also id. at
1330 n.10 (“Because the Claims Court does not possess jurisdiction . . . we need not address its
findings that the Service violated various federal procurement laws and the APA [Administrative
Procedures Act.]”).

      Accordingly, this case is dismissed and the Government’s April 7, 2016 Motion For
Reconsideration (ECF No. 56) is denied and moot.

       IT IS SO ORDERED.


                                                     s/ Susan G. Braden
                                                     SUSAN G. BRADEN
                                                     Judge